Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT
	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 23-44 are cancelled. 

Election/Restrictions
	Applicant's election without traverse of Group I claims 1-22 and 45 in the reply filed on 02/22/2022 is acknowledged.
Claims 23-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2022.

	
Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-22 and 45 are allowable.
The prior art is silent with respect to:
Claim 1. Programming the floating gate of the selected memory cell to a second voltage through capacitive coupling between the floating gate of the selected memory cell and a floating gate of an adjacent tuning cell by applying a second sequence of voltages to terminals of the adjacent tuning cell, wherein the second voltage corresponds to the target value, in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON LAPPAS/Primary Examiner, Art Unit 2827